 



EXHIBIT 10.5
CNL HOTELS & RESORTS, INC.
AMENDMENT TO PERFORMANCE-BASED DEFERRED SHARE AWARD GRANT NOTICE
This Amendment (the “Amendment”) to the Deferred Share Award Grant Notice
(Executive - Performance-Based Vesting) (the “Grant Notice”) between CNL Hotels
& Resorts, Inc., a Maryland corporation (the “Company”), and John A. Griswold
(“Executive”) is made as of February 21, 2007, by and between the Company and
Executive.
     WHEREAS, the Company has entered into an Agreement and Plan of Merger,
dated as of January 18, 2007, by and among the Company, MS Resort Holdings LLC,
MS Resort Acquisition LLC (“MS Acquisition”), MS Resort Purchaser LLC and
Ashford Sapphire Acquisition LLC (the “Merger Agreement”), pursuant to which, at
the effective time of the proposed merger, MS Acquisition will merge with and
into the Company, with the Company continuing as the surviving corporation, (the
“Merger”);
     WHEREAS, the Company granted to Executive a deferred share award (the
“Deferred Share Award”) on March 28, 2006 pursuant to the terms of the Grant
Notice and its related Deferred Share Award Agreement for deferred shares that
vest based on the achievement of certain performance goals;
     WHEREAS, the Merger Agreement provides that each deferred share award that
is outstanding at the Effective Time (as defined in the Merger Agreement) of the
Merger will be cancelled by the Company and each holder thereof will be entitled
to receive $20.50 in cash per share subject to such award, including the
Executive’s Deferred Share Award, at the Effective Time;
     WHEREAS, the Company and Executive desire to amend the terms of the Grant
Notice to reduce the number of deferred shares subject to the Deferred Share
Award that would otherwise be cancelled and entitle Executive to a cash payment
in connection with the Merger; and
     WHEREAS, the Company and Executive believe this amendment is in the best
interests of the Company and the Company’s employees and may increase the
success of the Merger.
     NOW, THEREFORE, the parties agree as follows:
     1. A new paragraph shall be added after the “Delivery Schedule” of the
Grant Notice and prior to “Additional Terms/Acknowledgements” to read as
follows:
     “Cancellation of a Portion of the Award: Immediately prior to and
contingent upon the closing of the Merger (as defined below), Participant hereby
agrees to cancel Forty-Eight Thousand Seven Hundred Eighty (48,780) shares
subject to this award (the “Cancelled Shares”). The Cancelled Shares shall not
be eligible for any payment in connection with the Merger. For purposes of this
Deferred Share Award Grant Notice, the term “Merger” means the merger pursuant
to the Agreement and Plan of Merger, dated as of January 18, 2007 (as the same
may from time to time be amended), by and among the Company, MS Resort Holdings
LLC, MS Resort Acquisition LLC, MS

 



--------------------------------------------------------------------------------



 



Resort Purchase LLC and Ashford Sapphire Acquisition LLC under which, at the
effective time of the proposed merger, MS Resort Acquisition LLC will merge with
and into the Company, with the Company continuing as the surviving corporation,
and MS Resort Holdings LLC will acquire all of the issued and outstanding stock
of the Company.”
     2. Effectiveness. This Amendment shall be effective immediately. In the
event that the Merger Agreement is terminated or the Merger does not close for
any reason, this Amendment shall be null and void ab initio and of no further
force or effect.
     3. Miscellaneous/Employment Agreement. Except as specifically amended
hereby, the Grant Notice shall continue in full force and effect in accordance
with its terms. This Amendment supersedes all prior agreements and
understandings oral or written with respect to the subject matter hereof,
including without limitation, the terms of that certain Employment Agreement,
dated as of May 19, 2006, by and between the Company and Executive, that are
inconsistent herewith and which the parties hereby acknowledge and agree is
being amended by separate instrument contemporaneously with the execution by the
parties of this Amendment.
     4. Counterparts. This Amendment may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party shall constitute a valid and
binding execution and delivery of the Amendment by such party. Such facsimile
copies shall constitute enforceable original documents.
     5. Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of Florida (without regard to
choice-of-law provisions).
[The remainder of this page has intentionally been left blank.]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been entered into as of the date
first set forth above.

             
CNL HOTELS & RESORTS, INC.
      EXECUTIVE    
 
           
/s/ Dianna Morgan
      /s/ John A. Griswold    
 
           
By: Dianna Morgan
      Signature    
 
           
Title: Chair of Compensation Committee
           
 
           
 
      John A. Griswold    
 
           
 
      Printed Name    

Signature Page of the Amendment to Performance-Based Deferred Share Award Grant
Notice

-3-